So AN DWDn BPW PO

NO NO NO NH NHN KN KN KN RO RR mm ee ee ee ue
eon NH WO BP WO NY KH DO WONT DB WH BR WW pO KF OC

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CaseNo: BGP -3yt-DGB

Plaintiff, ORDER OF DETENTION PENDING
FURTHER REVOCATION
v. PROCEEDINGS
; ap (FED, R- CRIM. P. 32.1(a)(6); 18
\uuten Kei tov S.C. § 3143(a)(1))
Defendant.

 

The defendant having been arrested in this District pursuant to a warrant
issued by the United States District Court for the Cen! District of
( ye meh for alleged violation(s) of the terms and conditions of probation
or supervised release; and
Having conducted a detention hearing pursuant to Federal Rule of Criminai
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
A. 0 The defendant has not met his/her burden of establishing by clear and
convincing evidence that he/she is not likely to flee if released under 18
U.S.C. § 3142(b) or (c). This finding is based on the following:
6) information in the Pretrial Services Report and Recommendation
) information in the violation petition and report(s)
() the defendant’s nonobjection to detention at this time
( ) other:

 

 
0 ONY DH BR WwW bp &

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

and/ or

The defendant has not met his/her burden of establishing by clear and

convincing evidence that he/she is not likely to pose a danger to the

safety of any other person or the community if released under 18 U.S.C.

§ 3142(b) or (c). This finding is based on the following:

«) information in the Pretrial Services Report and Recommendation
) information in the violation petition and report(s)

() the defendant’s nonobjection to detention at this time

( ) — other:

 

IT THEREFORE IS ORDERED that the defendant be detained pending the further

revocation proceedings.

Dated: Dep on e— ge COG

    

United States trate Judge

 
